In three actions based on three confessions of judgment, the defendants appeal from an order of the Supreme Court, Nassau County (Morrison, J.), dated January 14, 1987, which denied their motion to vacate the confessions of judgment on the ground of fraud.
*728Ordered that the order is affirmed, with costs.
A defendant debtor who seeks to attack the validity of a judgment by confession on the ground of fraud must proceed by plenary action (see, City of Poughkeepsie v Albano, 122 AD2d 14; Mittman v Mittman, 33 AD2d 573; Mall Commercial Corp. v Chrisa Rest., 85 Misc 2d 613; 4 Weinstein-Korn-Miller, NY Civ Prac ¶ 3218.09, at 32-376). Accordingly, the Supreme Court, Nassau County, properly denied the defendants’ motion to vacate the confessions of judgment. Kunzeman, J. P., Kooper, Spatt and Sullivan, JJ., concur.